DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 4, 11 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2018/0314423) in view of Shin (US 9785377).
Regarding claim(s) 1, 8 and 15, Gong teaches:
	providing a file system that includes a plurality of blocks on a file storage tier, wherein a portion of the plurality of blocks are associated with a cache storage tier; 	Fig. 3B and [0057] shows that tier-1 (a tier made up of SSDs) (“cache storage tier”) includes 16 sub-groups (group-01, group-02 . . . group-16), where each group is 64 MB. Similarly, tier-2 (a tier made up 
providing one or more heat extents that are stateful representations of one or more activities associated with one or more of the plurality of blocks in the cache storage tier;     [0062] shows that once the default group has been sub-divided, I/O statistics collection is based on the smaller 64 MB sub-groups (“heat extents”) to represent block-level I/O statistics (“heat score”) with finer granularity. [0041] shows that the I/O activity of the individual data blocks within the parent group are combined to produce an average and the storage controller determines that the group score exceeds the upper threshold value, meaning that the default data group is considered a hot group.	
determining the one or more heat extents associated with the one or more activities based on a position of the one or more blocks, 	[0062] shows that once the default group has been sub-divided, I/O statistics collection is based on the smaller 64 MB sub-groups to represent block-level I/O statistics with finer granularity.		
wherein the position corresponds with one or more run length values associated with the one or more heat extents and one or more sectors on the file storage tier that are associated with the one or more blocks; 	Fig. 4B and [0063] shows that after the default group is sub-divided, are assigned to the various sub-groups (“heat extents”) as follows: (i) on the SSD tier: (a) blocks 0 and 1 (“position”) are in the 1st sub-group, and (b) blocks 5 and 6 (“position”) are in the 2nd sub-group. Claimed “run length value” in this case would be 2 since there are 2 blocks in each sub-group. [0021] shows that the system monitors I/O activity with respect to the blocks in a group. If the overall activity for the group (group score) exceeds a first threshold, the system partitions (divides) the group into a sequential series of sub-groups. The system then monitors the I/O activity of the sub-groups. The monitoring, and sub-division 
modifying one or more heat scores associated with the one or more heat extents based on the one or more activities and one or more distribution models, 	[0023] shows that the storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval. If the group score is above an upper threshold value and is the highest of all the group scores, the group is partitioned into a plurality of data sub-groups where each block belongs to a sub-group, but still maintains its association with the original default group. The system uses the block's I/O statistics to determine, over another time period, the sub-group's score. If a sub-group's score is above the upper threshold value, the system migrates the blocks in the sub-group to a higher performance tier. Conversely, if a sub-group in a higher performance tier has a low score, the system migrates blocks in the sub-group to a lower performance tier.	
Gong does not explicitly teach, but Shin teaches wherein the modification includes changing the one or more heat scores to conform to the one or more heat extents associated with the one or more distribution models to reduce consumption of computing resources; and employing the one or more distribution models to provide different groups of summaries of the one or more heat extents based on a time period assigned for checking distribution of the one or more activities associated with the plurality of blocks.	Col. 3, lines 52-63 shows that when each time interval elapses, each existing score of the area nodes (e.g., scores of area nodes that have non-zero scores) may be decreased. In such a manner, a time series analysis of 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Gong’s system/method of dynamic grouping and tiering of data with the system/method of tracking hot areas of storage taught by Shin. The motivation for doing so would have been to allow storage space on the drive to be allocated efficiently and to increase performance by holding the important or valuable data that is more likely to result in cache hits and. This is taught by Shin in col. 3, lines 20-42.

Regarding claim(s) 3, 10 and 17, Gong teaches:
further comprising: storing, at the cache storage tier and the file storage tier, each block promoted from the file storage tier; and storing, at the file system tier, each block demoted from the cache storage tier.	Fig. 4B and [0063] shows that after the default group is sub-divided, are assigned to the various sub-groups (“heat extents”) as follows: (i) on the SSD tier: (a) blocks 0 and 1 are in the 1st sub-group, and (b) blocks 5 and 6 are in the 2nd sub-group. (ii) on the enterprise disk (ENT) tier: (a) blocks 2 and 3 are in the 1st sub-group, (b) block 7 is in the 2nd sub-group, and (c) blocks 8 through 47 are in the 3rd through 12th sub-groups.	
	
Regarding claim(s) 5, 12 and 19, Gong teaches:
further comprising: disassociating the one or more blocks from the cache storage tier that are associated with heat scores that are less than a threshold value provided by the one or more distribution models.	[0021] shows that sub-groups having sufficient I/O activity are 
	
Regarding claim(s) 6 and 13, Gong teaches:
further comprising: employing a cache to monitor the one or more activities associated with the one or more blocks.	[0023] shows that the storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score).
	
Regarding claim(s) 7, 14 and 20, Gong teaches:
wherein the modification further comprises: decreasing the one or more heat scores to conform to the one or more heat extents associated with the one or more distribution models.     [0023] shows that the system uses the block's I/O statistics to determine, over another time period, the sub-group's score. If a sub-group's score is above the upper threshold value, the system migrates the blocks in the sub-group to a higher performance tier. Conversely, if a sub-group in a higher performance tier has a low score, the system migrates blocks in the sub-group to a lower performance tier.	


Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2018/0314423) and Shin (US 9785377), further in view of Reddy (US 2015/0143026).
Regarding claim(s) 2, 9 and 16, Shin teaches:
wherein the modification further comprises: queueing one or more changes to the one or more heat scores; and 	Col. 7, lines 48-63 shows that at block 510, a data access of an area node may be determined. Then, at block 515, whether a score for the accessed area node exists may be determined. The existing score may be for the exact (e.g., hit) area node (e.g., by LBA and length).	
	The combination of Gong and Shin does not explicitly teach, but Reddy teaches performing the one or more changes to the one or more heat scores during an idle time period for the file system.	[0046] shows that the maintenance queue can be reordered or updated dynamically. In block 1004, the prioritized queue may be classified into regions and operations may be scheduled based on triggers for respective regions. Each maintenance operation can be classified (i.e. assigned a region) based on its priority. The general concept is for low priority maintenance operations to only run during idle time.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Gong and Shin’s system/method of dynamic grouping and tiering of data with the memory maintenance system/method taught by Reddy. The motivation for doing so would have been to reduce overall wear, reduce failure, and improve the lifetime of the memory through dynamic monitoring and updating of background operations. This is taught by Reddy in [0038]. In addition, use of performing maintenance operations during idle time is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve fast and efficient usage of resources for storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Response to Arguments
Amendments to the claim were made and terminal disclaimer filed 9/8/2021, with respect to the double patenting rejection has been approved.  The rejection of 6/8/2021 has been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133